DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a voltage regulator that operates in an adapter current limit regulation mode.
II. Claims 17-18, drawn to a voltage regulator that uses various parameters to determine its operating mode. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as selecting operating modes that are not the adapter current limit regulation mode.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention II is directed to a voltage regulator that selects between three modes, while Invention I is directed to the specific structure and method of operating within one of those modes.  These are different features usable within the same regulator, which would require completely different search strategies.  There is a search burden for separately searching for these two inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The applicants should also address the following in any reply:
The specification (par 34 and 35) incorrectly refers to the TVO and TIB loops as “feedforward”.  These are feedback loops, as they sense an output and feed back the sensed value to a control unit.
Claims 1 and 10 appear to be subject to a §112(a) enablement rejection.  These claims recite the limitation of “substantially nulls out both a first complex double pole caused by the input LC filter and a second complex double pole caused by the output LC filter”.  The specification indicates that this function is IL loop.  But the specification simply repeats this statement without any explanation for how it is accomplished (see par 34 for the fig 2 embodiment, par 35 for the fig 4 embodiment, or par 36 for fig 6 embodiment – the dependent claims are directed to the fig 6 embodiment).  The figures only show a basic feedback loop that senses current within the converter (118) and outputs a PWM signal to control the converter.  There is no discussion, however, of how the controller (112) creates the PWM signal to cause the claimed functionality of nulling the two complex double poles.  The applicants’ disclosure does not “contain[] sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP §2164.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADI AMRANY/Primary Examiner, Art Unit 2836